Exhibit 21.1

General Binding Corporation

List of Subsidiaries

As of 12/31/04


Investment


Owned By

Percent Ownership

Jurisdiction of Organization

Allfax Paper Products, Limited

GBC (United Kingdom) Limited

100

United Kingdom

Allfax UK, Limited

GBC (United Kingdom) Limited

100

United Kingdom

**GBC Asia Pte. Ltd.

GBC International, Inc.

100

Singapore

**GBC Australia Pty. Limited

GBC International, Inc.
GBC United Kingdom Holdings, Ltd.



79
21



Australia

GBC Basingstoke Limited

GBC (United Kingdom) Limited

100

United Kingdom

***GBC Canada, Inc.

GBC International, Inc.

100

Canada

**GBC Deutschland GmbH

General Binding Corporation

100

Germany

***GBC Europe AB GBC International, Inc. 100 Sweden

GBC/Fordigraph Pty. Limited

GBC Australia Pty. Limited

100

Australia

**GBC France S.A.S.

GBC International, Inc.
General Binding Corporation

99.94754
0.05246

France

**GBC General Binding Polska Sp.z.o.o.

GBC International, Inc.
General Binding Italia S.r.l.

98.75
1.25

Poland

**GBC International Services BVBA

GBC International, Inc.
General Binding Corporation

99.8667
0.1333

Belgium

**GBC Japan K.K.

GBC International, Inc.

100

Japan

**GBC Mexicana S.A. de C.V.

General Binding Corporation GBC International, Inc.
VeloBind, Incorporated

54.38
22.81
22.81

Mexico

***GBC Nederland B.V.

GBC International, Inc.

100

Netherlands

GBC Scandinavia AB

Ibico GmbH
GBC Europe AB

75
25

Sweden

*GBC (Schweiz) GmbH

Ibico GmbH
General Binding Schweiz AG

79.3
20.7

Switzerland

***GBC United Kingdom Holdings, Ltd.

GBC International, Inc.
General Binding Corporation

98.5074
1.4926

United Kingdom

*GBC (United Kingdom) Limited

GBC United Kingdom Holdings, Ltd.
Ibico GmbH

94.3503
5.6497

United Kingdom

General Binding Iberia, S.L.

Ibico GmbH

100

Spain

General Binding Italia S.r.l.

GBC Europe AB

100

Italy

**General Binding Schweiz AG

GBC International, Inc.

100

Switzerland

**Hwa Seung GBC Co., Ltd. (a.k.a. GBC Asia Film Group Co. Ltd.)

General Binding Corporation
HS Industries, Inc.



80
20



South Korea

*Ibico GmbH

GBC Europe AB

100

Switzerland

Ibico Holdings Singapore Pte. Ltd.

Ibico GmbH

100

Singapore

Ibico Portuguesa Lda.

Ibico GmbH

100

Portugal

Ibico Singapore Pte. Ltd.

Ibico Holdings Singapore Pte. Ltd.

100

Singapore

Mirabeau Contract Sales, Limited

GBC (United Kingdom) Limited

100

United Kingdom

**PBB&R S.A. de C.V.

GBC International, Inc.
General Binding Corporation
VeloBind, Incorporated

97
2
1

Mexico

Printing Wire Supplies Limited

GBC

Europe AB

100

Ireland

VeloBind, Incorporated

General Binding Corporation

100

Delaware

--------------------------------------------------------------------------------

*        Denotes Significant Subsidiary
**      Denotes First Tier Foreign Subsidiary


***    Denotes Significant Subsidiary and First Tier Foreign Subsidiary   



 